EXHIBIT 10.6

INFOSONICS CORPORATION

2015 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

InfoSonics Corporation (the “Company”) hereby grants to you an Option (the
“Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and the Company’s
2015 Equity Incentive Plan (the “Plan”), which are attached to and incorporated
into this Grant Notice in their entirety.

 

Participant:

      

Grant Date:

      

Vesting Commencement Date:

      

Number of Shares Subject to Option:

      

Exercise Price (per Share):

  $                                               

Option Expiration Date:

                               (subject to earlier termination in accordance
with the terms of the Plan and the Stock Option Agreement)

Type of Option:

  Nonqualified Stock Option   

Vesting and Exercisability Schedule:

    

Acknowledgement and Agreement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that, as of the Grant Date, such documents set forth the
entire understanding between you and the Company regarding the Option and
supersede all prior oral and written agreements on the subject. You also
acknowledge receipt of the Plan Summary which describes the Plan.

 

INFOSONICS CORPORATION

     PARTICIPANT               

By:                                     

        Signature   

Its:                                      

                           Date:        

Attachments:

1.      Vesting Schedule

2.      Stock Option Agreement

3.      2015 Equity Incentive Plan

4.      Plan Summary

5.      Stock Option Exercise Notice

     Address:                                                                 



--------------------------------------------------------------------------------

INFOSONICS CORPORATION

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), InfoSonics Corporation (the “Company”) has
granted you an Option under its 2015 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice (the “Shares”) at the exercise price indicated in your Grant
Notice. Capitalized terms not defined in this Agreement or the Grant Notice but
defined in the Plan have the same definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) if permitted by the Committee, by having the
Company withhold shares of Common Stock that would otherwise be issued upon
exercise of the Option; (d) if permitted by the Committee, by tendering shares
of Common Stock you own; (e) if the Common Stock is registered under the
Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.

4. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (“Termination of Service”).
You may exercise the vested portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date;

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your



--------------------------------------------------------------------------------

employment or service relationship is suspended pending an investigation of
whether you will be terminated for Cause, all your rights under the Option
likewise will be suspended during the period of investigation. If any facts that
would constitute termination for Cause are discovered after your Termination of
Service, any Option you then hold may be immediately terminated by the
Committee.

It is your responsibility to be aware of the date the Option terminates.

5. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution or pursuant to a domestic relations order. The Plan
provides for exercise of the Option by a beneficiary designated on a
Company-approved form or the personal representative of your estate.
Notwithstanding the foregoing, the Option may be transferred to a Permitted
Transferee (as defined below), who will succeed to the terms and conditions of
the Option. A “Permitted Transferee” means your immediate family, trusts solely
for the benefit of such family members and partnerships in which such family
members and/or trusts are the only partners. For this purpose, immediate family
of a person means the person’s spouse, parents, children, stepchildren and
grandchildren and the spouses of such parents, children, stepchildren and
grandchildren. In addition, to the extent permitted by Section 422 of the Code
with respect to Incentive Stock Options, the Committee, in its sole discretion,
may permit you to otherwise assign or transfer the Option, subject to such terms
and conditions specified by the Committee.

6. Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

7. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without cause.

8. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (or one year in the case of Retirement, Disability or death) of
your Termination of Service or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in the Option will
not constitute an element of damages in the event of your Termination of Service
for any reason, even if the termination is in violation of an obligation of the
Company or a Related Company to you.

9. Binding Effect. The Grant Notice and this Agreement will inure to the benefit
of the successors and assigns of the Company and be binding upon you and your
heirs, executors, administrators, successors and assigns.

10. Section 409A Compliance. Notwithstanding any provision of the Plan, the
Grant Notice or this Agreement to the contrary, the Committee may, at any time
and without your consent, modify the terms of the Option as it determines
appropriate to avoid the imposition of interest or penalties under Section 409A
of the Code; provided, however, that the Company makes no representations that
the Option will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to the Option.